Exhibit 10.3

 

PLEDGE OVER THE PARTICIPATION

 

IN ENERSYS S.p.A.

 

DATED 15 June 2005

 

Between

 

ENERSYS HOLDINGS (LUXEMBOURG) S.à r.l.

 

as Pledgor

 

and

 

BANCA INTESA S.p.A. and SANPAOLO IMI S.p.A.

 

as Mandated Lead Arrangers

 

and

 

SANPAOLO IMI S.p.A.

 

as Facility Agent

 

and

 

THE SECURED CREDITORS

 

as defined herein

 

LOGO [g64591image01.jpg]

 

STUDIO LEGALE ASSOCIATO

 

MILAN



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page


--------------------------------------------------------------------------------

1.    Interpretation    2 2.    Security Interest    5 3.    Secured Obligations
   6 4.    Perfection of the Pledge    7 5.    Voting rights; Dividends    7 6.
   Enforcement of the Pledge    9 7.    Representations and warranties    9 8.
   Undertakings    10 9.    Release    12 10.    Notices    14 11.   
Miscellaneous provisions    15 12.    Governing law and jurisdiction    17
Schedule      1.    Description of the Facility    18 2.    Form of endorsement
and annotation    19 3.    Form of Letter from the Company    23 Signatories   
24

 

 



--------------------------------------------------------------------------------

DEED OF PLEDGE OVER THE PARTICIPATION IN ENERSYS S.p.A. HELD BY

ENERSYS HOLDINGS (LUXEMBOURG) S.à r.l.

 

DATED 15 JUNE 2005

 

SUMMARY SHEET (“DOCUMENTO DI SINTESI”)

 

This is a Summary Sheet (“Documento di Sintesi”) of the main terms and
conditions of the deed of pledge over the participation in EnerSys S.p.A. held
by EnerSys Holdings (Luxembourg) S.à r.l. executed on 15 June 2005 (the Deed of
Pledge). (This document is not to be viewed as a substitute for the Deed of
Pledge and has been drafted in accordance with the transparency rules, which
came into force on 1 October 2003 (D.Lgs. 385 of 1/9/1993 – CICR Resolution of 4
March 2003)).

 

The sole purpose of this Summary Sheet is to provide a summary of the main terms
and conditions of the Deed of Pledge. The Parties agree that the Summary Sheet
is not intended to amend, supplement or interpret the Deed of Pledge. In case of
inconsistency between the Deed of Pledge and the Summary Sheet, the Deed of
Pledge will prevail for all purposes.

 

Capitalised terms not defined herein shall bear the same meaning ascribed to
them in the Deed of Pledge.

 

SECTION 1

 

The information in this section is intended to draw the Pledgor’s attention to
the

economic/financial conditions (le condizioni economiche) of the transaction.

 

Cost and expenses of the Pledgor: the Pledgor shall pay all expenses, charges,
costs of whatever nature, including without limitation tax, legal and notarial
expenses, relating to or anyway connected with the Deed of Pledge or the Pledge.

 

SECTION 2

 

The information in this section is intended to draw the Pledgor’s attention to
the provisions,

including those which are not strictly economic/financial, contained in the Deed
of Pledge.

 

Clause 1 identifies the terms used in the Deed of Pledge.

 

Clause 2 states that: (a) the Pledgor grants in favour of the Secured Creditors
a first ranking pledge over the Collateral; (b) in case of conversion
(trasformazione) of the Company into a società a responsibilità limitata
(limited liability company), the Pledge shall be extended to the Quota; (c) the
Pledge shall be extended to the new shares / increases of the Quota and related
rights that the Pledgor might own in the Company from time to time and, in
particular, this clause (i) sets out the formalities which must be carried out
by the Pledgor for the perfection of the Pledge on the new shares / increases of
the Quota and (ii) states that the Pledge on the new shares/increases of the
Quota and the related rights shall be governed by the provision of the Deed of
Pledge.

 

Clause 3 states that the Collateral is pledged in favour of the Secured
Creditors as first ranking security for the Secured Obligations.

 

Clause 4 sets out the formalities required for the perfection of the Pledge.



--------------------------------------------------------------------------------

Clause 5 sets out the modalities for the exercise of the voting rights and the
related administrative rights and for the distribution of dividends. In addition
states that the Pledgor waives, to the extent permitted under applicable law,
any claim, action, defence, exception or counterclaim as to how the rights have
been exercised by the Secured Creditors or the Facility Agent.

 

Clause 6 sets out the procedure for the enforcement of the Pledge and for the
sale of the Collateral.

 

Clause 7 details the representations made and warranties given by the Pledgor to
the Secured Creditor.

 

Clause 8 details the undertakings given by the Pledgor to the Secured Creditors.

 

Clause 9 details the procedure for the release of the Pledge.

 

Clause 10 gives details of (i) the procedure relating to the giving of notices
and other communications; (ii) the addresses for notices of each party to the
Deed of Pledge; and (iii) the election of domicile of the Pledgor and the
Company.

 

Clause 11 refers to various provisions and, in particular (i) details the terms
and conditions pursuant to with the Secured Creditors may exercise or waive
their rights under the Deed of Pledge; (ii) states that all rights, actions and
remedies of the Secured Creditors under the Deed of Pledge are in addition to
and do not exclude any other right, action or remedy to which the Secured
Creditors are entitled as a matter of contract or of general law; (iii) states
that the security constituted by the Deed of Pledge is in addition to and is not
prejudiced by any other security now or subsequently held by the Secured
Creditors for any Secured Obligations; (iv) details the terms and conditions
pursuant to with the provisions of the Deed of Pledge may be amended; (v) states
that: (A) the Deed of Pledge shall be binding for the Pledgor and any successor
even in case of assignment or novation of the Secured Obligation; (B) the
Pledgor undertakes to take all steps which are necessary or appropriate to
maintain the Pledge; (vi) states that the Pledgor shall procure that
simultaneously with the execution of the Deed of Pledge the Company delivers to
the Facility Agent a letter of acknowledgement in relation to the creation of
the Pledge and the provisions under the Deed of Pledge; (vii) states that the
Secured Creditors shall be liable only for gross negligence or wilful
misconduct; and (viii) states that (A) expenses and indemnities shall solely be
borne by the Pledgor; and(B) that the Pledgor undertakes to hold harmless and
indemnify the Secured Creditors from expenses and indemnities.

 

Clause 12 states that Italian law governs the Deed of Pledge and specifies that
the courts of Milan have exclusive jurisdiction to settle any disputes in
connection with the Deed of Pledge.

 

 



--------------------------------------------------------------------------------

THIS DEED OF PLEDGE is made in Luxembourg on this 15 June 2005 between:

 

(1) ENERSYS HOLDINGS (LUXEMBOURG) S.à r.L., a société à responsibilité limitée
incorporated under the laws of the Grand Duchy of Luxembourg, having a share
capital of euro 4,036,050.00, being registered with the Luxembourg trade and
companies register under number B86195, and having its registered office at 6
Avenue Pasteur, L-2310 Luxembourg (the Pledgor);

 

(2) BANCA INTESA S.p.A., a company incorporated under the laws of Italy, with
registered office in Milan, Piazza Paolo Ferrari no. 10, Fiscal Code and
registration number with the Companies’ Register of Milan: 00799960158,
corporate capital Euro 3,561,062,849,24 fully paid up and subscribed,
registration number with the Albo of the banks: 5361 and leading company of the
Intesa group;

 

(3) SANPAOLO IMI S.p.A., a company incorporated under the laws of Italy, with
registered office in Turin, Piazza San Carlo no. 156, Fiscal Code and
registration number with the Companies’ Register of Turin: 06210280019,
corporate capital Euro 5,217,679,140.80 fully paid up and subscribed,
registration number with the Albo of the banks: 5084.9.0 and leading company of
the SanPaolo IMI group

 

(the banks under numbers (2) to (3) above act in their capacity as Mandated Lead
Arrangers and Original Lenders and shall be collectively referred to herein as
the Mandated Lead Arrangers or the Original Lenders); and

 

(4) SANPAOLO IMI S.p.A., a company incorporated under the laws of Italy, with
registered office in Turin, Piazza San Carlo no. 156, Fiscal Code and
registration number with the Companies’ Register of Turin: 06210280019,
corporate capital Euro 5,217,679,140.80 fully paid up and subscribed,
registration number with the Albo of the banks: 5084.9.0 and leading company of
the SanPaolo IMI group (in this capacity the Facility Agent)

 

(the Facility Agent, the Mandated Lead Arrangers and the Original Lenders shall
be collectively referred to herein as the Secured Creditors).

 

BACKGROUND:

 

(A) By a facility agreement (the Facility Agreement) made in Luxembourg on 15
June 2005 between, inter alios, the Pledgor, the Mandated Lead Arrangers, the
Original Lenders and the Facility Agent, the Original Lender agreed, inter alia,
to make available to the Pledgor a credit facility of up to Euro 25,000,000 (the
Facility) on and subject to the terms of the Facility Agreement. A detailed
description of the Facility is set forth in Schedule 1 (Description of the
Facility);

 

(B) at the date of this Deed, the Pledgor is the registered owner of No.
2,000,000 ordinary shares of the Company (as defined below), with par value of
Euro 1 (one) each, representing 100 per cent. of the share capital of the
Company (the Shares); and

 

(C) as a condition precedent to the availability of the Facility, the Pledgor
has, inter alia, agreed to grant in favour of the Secured Creditors a first
ranking pledge over the Collateral (as defined below) securing the Secured
Obligations (as defined below).

 

 

1



--------------------------------------------------------------------------------

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

 

(a) Unless otherwise indicated, capitalised terms used in this Deed have the
same meaning attributed to them in the Facility Agreement.

 

(b) In addition, in this Deed:

 

Assignment means any modification, transfer or assignment in part or in full of
the Facility Agreement or this Deed or any modification, transfer, assignment or
novation of all or part of the Secured Obligations.

 

Civil Code means the Italian civil code approved by the Italian Royal Decree No.
262 of 16th March, 1942, as from time to time amended and supplemented.

 

Collateral means, collectively, the Participation and the Related Rights.

 

Company means EnerSys S.p.A., a company incorporated under Italian law, with its
registered office in Via Enrico Mattei 8, Villanova Sull’Arda (PC), Fiscal Code
and registration number with the Companies’ Register of Piacenza 679450197, and
VAT number 0841770332, corporate capital Euro 2,000,000.00 fully paid up and
subscribed.

 

Company Law Reform means Italian legislative Decree No. 6 of 17th January, 2003
on the reform of the laws governing private limited companies and co-operatives
in compliance with Italian Law No. 366 of 3rd October, 2001 (Riforma organica
della disciplina delle società di capitali e società cooperative, in attuazione
della legge 3 ottobre 2001, n. 366) as from time to time amended or
supplemented.

 

Default has the meaning given to that term in the Facility Agreement.

 

Depository means the Facility Agent, or any other bank appointed with written
consent by the Facility Agent on behalf of the Secured Creditors.

 

Dividends means:

 

  (i) any dividend and accounts on dividends paid or payable in relation to any
part of the Participation after the date hereof;

 

  (ii) any other distribution (in cash or in kind) or other amount paid or
payable in relation to any part of the Participation (including, without
limitation, any amount paid or payable as a result of the distribution of
reserves, howsoever denominated, or the reimbursement of shareholders’
contributions - excluding the repayment of any intercompany loans - by the
Company or the liquidation of the Company); and

 

  (iii) any dividend, distribution or other amount paid or payable in relation
to the Related Securities.

 

Enforcement Event means:

 

  (i) an Event of Default which has resulted in the Facility Agent serving
notice under any provision of subclause 19.13 (Acceleration) of the Facility
Agreement; or

 

2



--------------------------------------------------------------------------------

  (ii) an Event of Default specified in clause 19.2 (Non-payment) of the
Facility Agreement; or

 

  (iii) the non-payment by the Pledgor of the Secured Obligations described
under paragraph (iii) of the definition of “Secured Obligations” within 5 (five)
Business Days of the Facility Agent’s request.

 

Event of Default has the meaning given to that term in the Facility Agreement.

 

Facility has the meaning given to that term in Recital A.

 

Facility Agreement has the meaning given to that term in Recital A.

 

Material Event of Default means:

 

  (i) the occurrence of an Event of Default specified in sub-clauses 19.2
(Non-payment) or 19.6 (Insolvency) to 19.9 (United State Bankruptcy Laws) of the
Facility Agreement; or

 

  (ii) the occurrence of an Event of Default different from those described
under paragraph (i) above, which has not been remedied within 15 (fifteen) days
from its occurrence.

 

Participation means the Shares or, eventually, after the Re-registration
Effective Date, the Quota.

 

Pledge means the pledge on the Collateral granted by the Pledgor in favour of
the Secured Creditors pursuant to Clause 2.1 (Pledge), provided that the term
“Pledge” shall include any extension of the pledge and other pledge created or
to be created under or in accordance with the provisions of this Deed.

 

Quota shall mean, in case of conversion (trasformazione) of the Company into a
società a responsabilità limitata (limited liability company), the participation
in the share capital of the Company attributed to the Pledgor in exchange for or
in relation to the Shares and representing the entire share capital of the
Company.

 

Related Rights means:

 

  (i) any Dividends;

 

  (ii) any option right pertaining to the Participation or the Related
Securities;

 

  (iii) any participations or other securities or rights attributed or
attributable to the Pledgor in exchange for or in relation to any Related
Securities; and

 

  (iv) any other income in connection with the items referred to in paragraphs
(i), (ii) and (iii) above.

 

Related Securities means any shares, quotas or other securities or rights
attributed or attributable to the Pledgor in exchange for or in relation to the
Participation (including, without limitation, as a result of a merger, demerger
or transformation of the Company).

 

Re-registration Effective Date means the date on which a resolution of the
shareholders of the Company resolving to register the Company as a società a
resonsabilità limitata to the extent permitted by the Facility Agreement, is
filed and registered with the competent Companies’ Register.

 

3



--------------------------------------------------------------------------------

Secured Obligations means:

 

  (i) all monetary obligations of the Pledgor to the Secured Creditors under the
Facility Agreement, including, in particular, but without limitation, all
payment obligations in relation to principal, interest, default interest, fees,
costs and expenses, damages, indemnity obligations, stamp duties and other Taxes
payable, any amount of breakage costs payable following the prepayment or
repayment of all or any part of the Facility other than on the due date and any
and all other costs, expenses, stamp duties or other Taxes payable in connection
with the enforcement of the rights of the Secured Creditors under the Facility
Agreement or this Deed;

 

  (ii) all the monetary obligations of the Pledgor in case of claw-back (revoca)
or ineffectiveness (inefficacia), pursuant to any provision of Luxembourg law or
any other applicable law, of any payment made by the Pledgor or any other person
to discharge any of the obligations referred to in paragraph (i) above; and

 

  (iii) all monetary obligations of the Pledgor under this Deed.

 

Securities Decree means Italian legislative Decree No. 170 of 21st May, 2004, as
from time to time amended or supplemented.

 

Security Period means (i) with reference to the payments discharging the Secured
Obligations made by the Pledgor, the period beginning on the date hereof and
ending the date of the full and unconditional discharge of the Secured
Obligations, provided that the amounts received by the Secured Creditors other
than by means of a voluntary prepayment by the Pledgor will be considered
irrevocably paid pursuant to Luxembourg laws or the applicable laws of any
applicable jurisdiction; and (ii) with reference to the payments discharging the
Secured Obligations made by any third party different from the Pledgor, the
period beginning on the date hereof and ending the date of the full and
unconditional discharge of the Secured Obligations under any applicable law in
any jurisdiction.

 

Shares has the meaning given to that term in Recital B.

 

1.2 Interpretation

 

(a) The provisions of clause 1.2 (Construction) of the Facility Agreement apply
to this Deed as though they were set out in full in this Deed except that
references to the Facility Agreement are to be construed as references to this
Deed.

 

(b) If an amount paid by the Pledgor or any person on behalf of the Pledgor or
otherwise to discharge any of the Secured Obligations is capable of being
avoided or otherwise set aside on the liquidation or administration of the
Pledgor or any such person or otherwise, then that amount shall not be
considered to have been irrevocably paid for the purposes of the Pledge.

 

(c) In this Deed, the expression “gross negligence” shall be construed as the
Italian expression “colpa grave” and the expression “wilful misconduct” shall be
construed as the Italian expression “dolo”.

 

(d) The recitals and the schedules to this Deed are an essential part to it.

 

4



--------------------------------------------------------------------------------

1.3 Facility Agent

 

References to the Facility Agent in this Deed shall be construed as references
to the Facility Agent acting on behalf of the Secured Creditors pursuant to the
provisions of the Facility Agreement.

 

2. SECURITY INTEREST

 

2.1 Pledge

 

The Pledgor hereby grants in favour of the Secured Creditors a first ranking
pledge over the Collateral.

 

2.2 Conversion (trasformazione) of the Company

 

(a) The parties expressly agree that in case of conversion (trasformazione) of
the Company into a limited liability company (società a responsabilità
limitata): (i) the Pledge shall continue, shall be charged on the Quota and
shall not be anyway prejudiced by such conversion (tresformazione); (ii) the
provision of this Deed shall refer, mutatis mutandis, to EnerSys S.r.l., to the
Quota and to the Pledgor; and (iii) the security interest over the Quota shall
be considered, mutatis mutandis, as the same security interest existing over the
Shares pursuant to this Deed.

 

(b) For the purposes of this Clause, in case of the conversion (trasformazione)
referred to in paragraph (a) above, the Pledgor shall take all actions necessary
in order to protect the validity, the effectiveness and the enforceability of
the Pledge over the Quota or the rights of the Secured Creditors under this
Deed, and, in particular, shall:

 

  (i) on the Re-registration Effective Date, execute a notarial deed according
to which the Pledge is extended on the Quota of the Company;

 

  (ii) ensure that the notarial deed under sub paragraph (i) is promptly filed
with the competent Companies’ Register pursuant to article 2470, second
paragraph, of the Civil Code;

 

  (iii) procure that the Company annotates the Pledge over the Quota in its
quotaholders’ book promptly after the perfection of the formality set forth in
paragraph (ii) above; and

 

  (iv) procure that a notarised copy of the pages of the quotaholders’ book of
the Company evidencing such annotation is delivered to the Facility Agent within
three Business Days from the date of the annotation in the quotaholders’ book
under paragraph (iii) above.

 

(c) The provisions of this Deed shall apply, mutatis mutandis, to the Pledge as
extended over the Quota in compliance with this Clause 2.2.

 

(d) All Taxes, costs, expenses, disbursements and charges in relation to the
conversion (trasformazione) of the Company into a limited liability company
(società a responsabilità limitata) and the extension of the Pledge over the
Quota, including, without limitation, legal and notarial fees and registration
or other Taxes that may become due in case of use, shall be borne by the
Pledgor.

 

5



--------------------------------------------------------------------------------

2.3 Future increases of the Collateral

 

(a) Following any capital increase of the Company, the Pledge shall extend to
all future shares, and, after the Re-registration Effective Date, increases of
the Quota, and related rights that the Pledgor might own in the Company from
time to time and the term “Participation” shall be interpreted accordingly,
provided that such extension is not in violation of any principles of Italian
law.

 

(b) With respect to the period before the Re-registration Effective Date, for
the purposes of this Clause, if the Company issues new shares, the Pledgor shall
procure that:

 

  (i) the certificates representing newly issued shares of the Company
subscribed to by the Pledgor from time to time will be issued by the Company
with the annotation of the Pledge; and

 

  (ii) the Company:

 

  (A) annotates the Pledge on the newly issued shares in its shareholders’ book
simultaneously with the annotation of the issue of the related certificates; and

 

  (B) delivers the new share certificates to the Depository within three
Business Days from the issue date.

 

(c) With respect to the period after the Re-registration Effective Date, in case
of future increases of the Quota, the Pledgor shall:

 

  (i) promptly execute a notarial deed according to which the Pledge is extended
on the increases of the Quota of the Company;

 

  (ii) ensure that the notarial deed under sub paragraph (i) is promptly filed
with the competent Companies’ Register pursuant to article 2470, second
paragraph, of the Civil Code;

 

  (iii) procure that the Company annotates the Pledge over the increases of the
Quota in its quotaholders’ book simultaneously with the annotation of the
capital increase; and

 

  (iv) procure that a notarised copy of the pages of the quotaholders’ book of
the Company evidencing such annotation is delivered to the Facility Agent within
three Business Days from the date of the annotation in the quotaholders’ book
under paragraph (iii) above.

 

(d) The form of the annotations provided for in paragraph (b) above are set out
in Parts 3 and 4 of Schedule 2; and the form of the annotation provided for in
paragraph (c) above is set out in Part 4 of Schedule 2.

 

(e) The provisions of this Deed shall apply to all Pledges created or arising
under it.

 

3. SECURED OBLIGATIONS

 

The Collateral is pledged in favour of the Secured Creditors as first ranking
security for the Secured Obligations.

 

6



--------------------------------------------------------------------------------

4. PERFECTION OF THE PLEDGE

 

4.1 Annotation of the Pledge

 

(a) Within one day from the execution of this Deed:

 

  (i) the share certificates representing the Shares shall be endorsed by way of
security by the Pledgor in favour of the Secured Creditors and delivered to the
Depository, and such annotation shall be notarised; and

 

  (ii) the Pledge shall be annotated in the shareholders’ book of the Company by
a director of the Company.

 

(b) Within three Business Days from the execution of this Deed, the Pledgor
shall deliver to the Facility Agent a notarised copy of the pages of the
shareholders’ book of the Company evidencing the annotation of the Pledge.

 

4.2 Form of endorsement and annotation

 

The form of the endorsement by way of security and the form of the entry in the
shareholders’ book of the Company in relation to the Pledge are set out in Parts
1 and 2 of Schedule 2.

 

4.3 Deposit of the certificates representing the Shares

 

The share certificates representing the Shares shall be deposited with the
Depository.

 

5. VOTING RIGHTS; DIVIDENDS

 

5.1 Voting rights

 

(a) Until the occurrence of a Material Event of Default, as permitted by article
2352 of the Civil Code, the voting rights and the administrative rights
pertaining to the Participation shall be exercised by the Pledgor, provided that
they may not be exercised by the Pledgor in a manner which may cause the
occurrence of a Default, prejudice the Pledge or the rights of the Secured
Creditors under this Deed, or be in conflict with any provisions set forth in
the Finance Documents.

 

(b) The Pledgor shall procure that the Company appoints from time to time the
Depository as the bank with which the certificates representing the shares of
the Company can be deposited for the purposes of the By-laws of the Company.
Subject to this Clause 5, the Depository shall, upon the Pledgor’s written
request, issue the admission ticket necessary to enable the Pledgor to attend
the shareholders’ meetings of the Company.

 

5.2 Dividends

 

(a) Subject to Clause 5.3 (Occurrence of a Material Event of Default) and
paragraph (b) below, the Pledgor shall be entitled to receive all Dividends.

 

(b) The Pledgor shall procure that the Company appoints from time to time the
Depository as the bank entrusted with the payment of Dividends for the purposes
of article 4, II paragraph of Law No. 1745 of 29th December, 1962.

 

7



--------------------------------------------------------------------------------

5.3 Occurrence of a Material Event of Default

 

(a) After the occurrence of a Material Event of Default which is outstanding and
has not been waived, the Facility Agent may send a notice to the Pledgor and the
Company informing them that the Material Event of Default has occurred and,
until the Facility Agent informs the Pledgor and the Company in writing that the
Material Event of Default is no longer outstanding or has been waived, the
Secured Creditors through the Facility Agent shall:

 

  (i) receive all Dividends due after the receipt of the notice mentioned above.
The Dividends so received by the Facility Agent shall be applied to satisfy the
then outstanding Secured Obligations or, if no Secured Obligations are
outstanding, held by the Facility Agent as security for the Secured Obligations;
and

 

  (ii) be entitled (but never be obliged) to exercise the voting rights and the
administrative rights pertaining to the Participation, including the right to
request the board of directors of the Company to call the shareholders’ meetings
under (A) article 2367 of the Civil Code, in respect to the period before the
Re-registration Effective Date, and (B) article 2479 of the Civil Code, in
respect to the period after the Re-registration Effective Date. The Facility
Agent shall, at any time, by the notice mentioned above or by a subsequent
notice, inform the Pledgor and the Company in writing if the Secured Creditors
intend to exercise the voting rights and the administrative rights pertaining to
the Participation. Until such notice whereby the Secured Creditors inform the
Pledgor and the Company of their intention to exercise the voting rights and the
administrative rights, the voting rights and the administrative rights
pertaining to the Participation shall continue to be exercised by the Pledgor in
compliance with Clause 5.1 (Voting rights).

 

(b) After notice has been given in writing by the Facility Agent informing the
Pledgor and the Company that the Material Event of Default is no longer
outstanding or has been waived:

 

  (i) the Secured Creditors’ voting rights and administrative rights (if the
Secured Creditors, through the Facility Agent, exercised the voting rights and
the administrative rights under paragraph (a)(ii) of this Clause 5.3) and the
Secured Creditors’ rights to receive Dividends shall cease (without prejudice to
a future reinstatement of such rights following the occurrence of a new or
further Material Event of Default); and

 

  (ii) the Facility Agent shall pay to the Pledgor the amounts received by it as
Dividends during the continuance of the Material Event of Default (net of any
taxes or other costs that may have been incurred by it in connection therewith),
save to the extent such amounts have been applied in payment of any of the
Secured Obligations.

 

(c) In connection with the rights of the Secured Creditors under this Clause
5.3, the Pledgor waives any claim, action, defence, exception or counterclaim as
to how such rights are exercised by the Facility Agent or to the contents of any
notice issued by the Facility Agent that a Material Event of Default has
occurred, is no longer outstanding or has been waived, which claim, action,
defence, exception or counterclaim:

 

  (i) may be proposed only in case of gross negligence or wilful misconduct of
the Secured Creditors and for the sole purpose of claiming recovery of any
damages incurred as a consequence of such gross negligence or wilful misconduct;
and

 

  (ii) shall not (other than in case of gross negligence or wilful misconduct by
the Secured Creditors) affect the exercise of the Secured Creditors’ rights
under this Clause 5.3.

 

8



--------------------------------------------------------------------------------

6. ENFORCEMENT OF THE PLEDGE

 

6.1 Enforcement

 

Upon and at any time after the occurrence of an Enforcement Event, the Secured
Creditors shall have the right, without prejudice to any other right or remedy
to which they might be entitled to under any applicable law:

 

  (a) to cause the sale of all or part of the Collateral, under and in
accordance with article 2797, paragraph 1, of the Civil Code, after five days
from the receipt by the Pledgor and the Company of a notice of intention
(intimazione) by the Facility Agent, without prejudice to any rights under
article 2798 of the Civil Code; or at the Facility Agent’s discretion

 

  (b) in relation to the period before the Re-registration Effective Date,
pursuant to article 4 of the Securities Decree, also in the case of the
commencement of a reorganisation and liquidation proceeding (apertura di una
procedura di risanamento o di liquidazione) (as respectively defined into the
Securities Decree):

 

  (i) to seize (appropriazione) the Collateral up to the value of the Secured
Obligations, pursuant to article 4.1(b) of the Securities Decree. In this
respect, the Pledgor and the Secured Creditors expressly agree that the criteria
for the evaluation of the Collateral, pursuant to article 4.1(b) of the
Securities Decree, shall be the current market value of the Collateral; or

 

  (ii) to sell all or part of the Collateral and apply the proceeds of the sale
in satisfaction of the Secured Obligations.

 

6.2 Procedure for the sale of the Collateral

 

(a) In case of the occurrence of any event described in Clause 6.1(a) above, the
Pledgor and the Secured Creditors expressly agree that, without prejudice to
articles 2797, paragraphs 1 and 4, and 2798 of the Civil Code, the Collateral
may be sold, in whole or in part, in one or more instalments, with or without
auction, through an authorised intermediary selected by the Facility Agent or,
at the Facility Agent’s discretion, through a court bailiff (ufficiale
giudiziario) or any other authorised person.

 

(b) In relation to the period before the Re-registration Effective Date, in case
of the occurrence of any event described in Clause 6.1(b) above, the Secured
Creditors, pursuant to article 4.2 of the Securities Decree, shall immediately
inform in writing the Pledgor or, as the case maybe, the competent authorities
entrusted with the reorganisation and liquidation proceeding (procedura di
risanamento o di liquidazione), of the enforcement procedure adopted and the
relevant amount.

 

7. REPRESENTATIONS AND WARRANTIES

 

(a) Without prejudice and in addition to the representations and warranties set
forth in the Facility Agreement and any of the other Finance Documents, the
Pledgor represents and warrants to the Secured Creditors as follows:

 

  (i) the Pledgor is and will remain the sole legitimate owner of the
Participation. With the exception of the Pledge, the Collateral is free from any
Security Interest, option or pre-emption right, of any kind whatsoever, in
favour of any person;

 

9



--------------------------------------------------------------------------------

  (ii) the Participation has been validly issued and subscribed to in accordance
with the applicable provisions of Italian law and have been fully paid-up;

 

  (iii) the Company has not taken nor is about to take any step to decrease its
corporate capital;

 

  (iv) the Pledgor has full corporate power and authority to create a valid and
effective first ranking pledge on the Collateral in favour of the Secured
Creditors, the granting of the Pledge falls within the corporate purpose of the
Pledgor and all the authorisations, consents, licences and approvals (whether
corporate, official or otherwise) necessary or advisable in connection with the
granting of the Pledge have been obtained;

 

  (v) the Pledge will, upon perfection of the formalities set forth in Clause 4
(Perfection of the Pledge), constitute a first ranking pledge as security for
the Secured Obligations, valid, effective and enforceable against the Pledgor,
the Company and third parties and is not liable to be avoided;

 

  (vi) no claims or proceedings are pending or, to the knowledge of the Pledgor,
threatened before any court or arbitration panel, in Italy or abroad, in
connection with the Collateral;

 

  (vii) the granting of the Pledge and the provisions contained in this Deed are
not in conflict with any other agreement or undertaking to which the Pledgor or
the Company are parties or any provision of law, regulation or corporate
documents binding on the Pledgor or the Company;

 

  (viii) the Participation represents 100 per cent. of the share capital of the
Company;

 

  (ix) the Company is duly incorporated and validly existing under the laws of
Italy;

 

  (x) the Company is not subject to any bankruptcy, insolvency, winding-up,
administration, dissolution or similar proceedings in Italy or any other
jurisdiction and is not going to dispose of its assets to creditors pursuant to
article 1977 of the Civil Code; and

 

  (xi) the Company is not insolvent.

 

(b) All representations and warranties of the Pledgor under paragraph (a) of
this Clause shall be deemed to be repeated by the Pledgor on each date during
the Security Period on which the representations and warranties set forth in the
Facility Agreement are repeated with reference to the facts and circumstances
then existing.

 

8. UNDERTAKINGS

 

Without prejudice to the undertakings set forth in the Facility Agreement, until
the release of the Pledge pursuant to Clause 9 (Release), the Pledgor shall:

 

  (a) at its own expense, promptly deliver to the Facility Agent all notices and
any other document received in connection with the Collateral including, without
limitation, any notice or document relating to claims made or threatened by
third parties;

 

 

10



--------------------------------------------------------------------------------

  (b) not take any action (including, without limitation, when exercising the
voting rights and the administrative rights pertaining to the Participation),
except those required by law or imposed by a decision of a competent Italian
court, which may:

 

  (i) prejudice, directly or indirectly, the validity, the effectiveness or the
enforceability of the Pledge or the rights of the Secured Creditors under or in
connection with the Finance Documents; or

 

  (ii) have a Material Adverse Effect on the Collateral;

 

  (c) at its own expense, take all actions (including, without limitation, when
exercising the voting rights and the administrative rights pertaining to the
Participation) which the Facility Agent may reasonably request to protect the
validity, the effectiveness and the enforceability of the Pledge or the rights
of the Secured Creditors under this Deed, including against claims made by third
parties;

 

  (d) at its own expense, promptly execute and deliver all documents and take
all actions which the Facility Agent may request in order to:

 

  (i) perfect the Pledge on the Collateral (including, without limitation, in
respect of Related Securities);

 

  (ii) carry out all the formalities pursuant to Clause 2.2 (Conversion
(trasformazione) of the Company) and Clause 2.3 (Future increases of the
Collateral) above; or

 

  (iii) enable the Facility Agent and the Secured Creditors to exercise the
rights and the remedies to which they are entitled pursuant to this Deed,
including, without limitation, all rights and remedies exercisable upon the
occurrence of a Material Event of Default or an Enforcement Event;

 

  (e) with the exception of the Pledge, not create or permit the creation of any
Security Interest, diritto reale di godimento, option (also deferred),
pre-emption rights (diritto di prelazione) or acceptance clause (clausola di
gradimento) or any personal or real right (diritto di credito or diritto reale)
of any third party over the Collateral;

 

  (f) not consent to any merger, reorganisation and/or restructuring other than
as and to the extent permitted by the Facility Agreement;

 

  (g) not vote at any shareholders’ meeting on any item which is not
specifically mentioned in the agenda for the relevant shareholders’ meeting as
delivered to the Facility Agent at least five Business Days before such
shareholders’ meeting;

 

  (h) within at least three Business Days after the relevant shareholders’
meeting, deliver to the Facility Agent a copy of the minutes of such
shareholders’ meeting;

 

  (i) obtain the prior written consent of the Facility Agent in relation to each
of the amendments to the by-laws of the Company connected directly or indirectly
to the Company Law Reform, provided however that such consent shall not be
unreasonably withheld nor shall be necessary in the event of amendments
resulting from mandatory provisions of law;

 

  (j) at its own expense, promptly deliver to the Facility Agent a copy of the
by-laws of the Company certified by a notary public as amended from time to
time;

 

  (k) procure that the stake in the share capital of the Company which is
pledged in favour of the Secured Creditors as security for the Secured
Obligations, always grants, at any time, 100% (one hundred per cent.) of the
voting rights that can be exercised in the ordinary and extraordinary meetings
of the Company, in relation to any matter submitted to the attention of the
meeting;

 

11



--------------------------------------------------------------------------------

  (l) if the shareholders’ meeting is intended to be held as provided for (i) in
article 2366, paragraph 4 of the Civil Code, in respect of the period before the
Re-registration Effective Date, and (ii) in article 2479 bis of the Civil Code,
in respect of the period after the Re-registration Effective Date, the Pledgor
shall procure that the Company delivers to the Facility Agent an agenda for the
shareholders’ meeting, not later than 5 (five) Business Days before the date on
which the shareholders’ meeting is to be held. The Pledgor undertakes not to
discuss or vote in relation to any matters other than those specifically set out
in such agenda, and undertakes to deliver to the Facility Agent a copy of the
minutes of such shareholders’ meeting not later than 5 (five) Business Days
after the day on which the meeting took place;

 

  (m) procure that the Company does not amend and does not undertake to amend
the rights and powers, whether of an administrative or financial nature,
relating to the Participation, and does not issue or undertake to issue any
shares or quotas of any other type (azioni o quote di altre categorie) or any
bonds (obbligazioni) or other financial instruments of any nature whatsoever
(including, without limitation, the shares, the quotas and financial instruments
that the Company may issue as a result of the Company Law Reform);

 

  (n) procure that the Company does not segregate or resolve to segregate its
assets for a specific purpose (patrimonio destinato ad uno specifico affare) or
enter into or resolve to enter into any financing intended for a specific
purpose (finanziamento destinato ad uno specifico affare), for the purposes of
articles 2447 bis - 2447 decies of the Civil Code;

 

  (o) save as provided for under the Facility Agreement, procure that the
Company duly maintains its shareholders’ book and its shareholders’ meeting book
and that the Facility Agent and the Secured Creditors have access to and may
make copies or extracts of the aforementioned books, with notice in writing of
at least three Business Days to be sent on behalf of the Facility Agent to the
Pledgor; the Secured Creditors shall have access also to and may make copies or
extracts of the financial statements of the Company;

 

  (g) not consent to the transfer of the registered office of the Company
outside Italy;

 

  (h) not dispose in full or in part of the Participation or the Related Rights
other than as and to the extent permitted by the Facility Agreement; and

 

  (i) in case of increase of the share capital of the Company, subscribe in full
to the capital increase of the Company.

 

9. RELEASE

 

9.1 Release of the Pledge at the end of the Secured Period

 

The Pledge shall be released by the Secured Creditors, upon request and at the
cost and expense of the Pledgor, on or forthwith after the end of the Security
Period.

 

12



--------------------------------------------------------------------------------

9.2 Other cases of release of the Pledge

 

The Pledge shall be released by the Facility Agent, at the request and at the
cost and expenses of the Pledgor, notwithstanding anything to the contrary set
forth in this Deed, immediately after the full and unconditional discharge of
the Secured Obligations, if the Pledgor delivers the following documentation to
the Facility Agent, in form and substance satisfactory to the Facility Agent and
dated no earlier than 10 (ten) Business Days before the date of the release, in
respect of each person who has made payments discharging the Secured Obligations
(the Relevant Company):

 

  (a) a certificate addressed to the Facility Agent by the chairman of the board
of directors or the sole director of the Relevant Company and, if the Relevant
Company has a board of statutory auditors (collegio sindacale) or similar
boards, by the chairman of such board, confirming that, as of the date of such
certificate and as of the date of the last payment made to discharge the Secured
Obligations (the Relevant Payment):

 

  (i) the Relevant Company is not and was not insolvent; and

 

  (ii) there are and there were no facts or circumstances affecting the Relevant
Company which, based on factual circumstances then existing, may reasonably be
expected to entail an insolvency situation;

 

  (b) a certificate issued by the 2nd section of the district court of
Luxembourg, entrusted with commercial matters (greffe de la 2ème chambre du
Tribunal d’Arrondissement de et à Luxembourg, chargée des affaires commerciales)
confirming that the Relevant Company is not and has not been adjudicated
bankrupt, nor is and has it filed for moratorium or reprieve from payment
(sursis de paiement), controlled management (gestion contrôlée) or general
settlement or composition with creditors (concordat préventif de faillite) (or,
if the Relevant Company is not incorporated in Luxembourg, the corresponding
document in any other relevant jurisdiction);

 

  (c) the excerpt of the trade and companies register (extrait du registre de
commerce et des sociétés) showing that the Relevant Company has not filed any
documents as to its voluntary liquidation and absence of court ordered
liquidation or bankruptcy adjudication, (or, if the Relevant Company is not
incorporated in Luxembourg, the corresponding document in any other relevant
jurisdiction); and

 

  (d) a certificate from the auditors of the Relevant Company which, to the
reasonable satisfactory of the Facility Agent, substantially confirms that, as
of the date of such certificate and as of the date of the Relevant Payment, the
Relevant Company is a going concern.

 

9.3 General Provisions

 

In the cases set forth in Clauses 9.1 (Release of the Pledge at the end of the
Secured Period) and 9.2 (Other cases of release of the Pledge), the Facility
Agent:

 

  (a) in relation to the period before the Re-registration Effective Date, shall
procure that the Depository returns the certificates representing the Shares to
the Pledgor and shall consent to the annotation of the cancellation of the
Pledge in the shareholder’s book of the Company; and

 

13



--------------------------------------------------------------------------------

  (b) in relation to the period after the Re-registration Effective Date, shall
consent to the annotation of the cancellation of the Pledge in the quotaholder’s
book of the Company.

 

10. NOTICES

 

10.1 General

 

(a) Except as set out in Clause 10.2 (Election of domicile) of this Deed, clause
32 (Notices) of the Facility Agreement applies, mutatis mutandis, to any
communication in connection with this Deed.

 

(b) For the purposes of this Clause 10.1, the contact details are as follows:

 

  (i) as to the Pledgor:

 

EnerSys Holdings (Luxembourg) S.à r.l. Address:    6 Avenue Pasteur      L-2310,
Luxembourg Fax number:    +35 2 26478563 Attention:    Tamy Feller

 

  (ii) as to the Facility Agent:

 

San Paolo IMI S.p.A.

 

Address:    Direzione Imprese      Funzione Prodotti di Finanza Specialistica  
   Piazza San Carlo, 156      10121 Turin, Italy Fax number:    +39 011 5552991
Attention:    Daniele Bertolotto/Adriana Morino

 

(c) All notices from or to the Pledgor shall be sent through the Facility Agent.

 

10.2 Election of domicile

 

(a) For the purpose of all notices relating to proceedings in connection with
this Deed (including, without limitation, notices to be served pursuant to
article 2797 of the Civil Code) the Pledgor and the Company elect domicile at
the Company’s registered office at Via Enrico Mattei 8, Villanova Sull’Arda
(PC).

 

(b) Unless a Default is outstanding, the Pledgor and the Company may change the
domicile elected under paragraph (a) by giving written notice to the Facility
Agent, provided that the new elected domicile shall be in Italy. The new
election shall be effective after receipt of the notice by the Facility Agent.

 

14



--------------------------------------------------------------------------------

11. MISCELLANEOUS PROVISIONS

 

11.1 Waivers

 

(a) The rights of the Secured Creditors under this Deed may be:

 

  (i) exercised as often as necessary; and

 

  (ii) waived only in writing and specifically.

 

(b) Delay in exercising or non-exercise of any of the rights of the Secured
Creditors under this Deed is not a waiver of that right.

 

11.2 Remedies cumulative

 

All rights, actions and remedies of the Secured Creditors under this Deed are in
addition to and do not exclude any other right, action or remedy to which the
Secured Creditors are entitled as a matter of contract (including, without
limitation, under the Facility Agreement or any other Finance Document) or of
law.

 

11.3 Additional security

 

The security constituted by this Deed is in addition to and is not prejudiced by
any other security now or subsequently held by the Secured Creditors for any
Secured Obligations.

 

11.4 Amendments

 

No amendment to the provisions of this Deed shall be effective unless made by
the Pledgor and the Facility Agent in writing.

 

11.5 Assignment

 

(a) This Deed shall be binding on the Pledgor and its successors, transferees
and assignees including upon any Assignment and the Pledgor expressly and
irrevocably consents and agrees that, in the case of an Assignment:

 

  (i) the Pledge shall continue;

 

  (ii) in relation to the period before the Re-registration Effective Date, the
Shares shall continue to be deposited with the Depository; and

 

  (iii) any person to whom the Secured Obligations are owed as a result of or in
connection with any Assignment (the New Secured Creditor), will become a party
to this Deed as pledgee.

 

(b) The Pledgor undertakes to confirm in writing, if so requested by the
Facility Agent on or before any Assignment, its agreement under this Clause
11.5.

 

(c) Upon any Assignment, the Pledgor, if so requested by the Facility Agent,
shall promptly:

 

  (i) in relation to the period before the Re-registration Effective Date,

 

  (A) procure that one of the directors of the Company annotates the Assignment
on the share certificates representing the Shares and in the Company’s
shareholders’ book, acknowledging: (i) the continuation of the Pledge; and (ii)
that the Pledge is granted, inter alios, in favour of the New Secured Creditor
who becomes a first ranking secured creditor under this Deed; and

 

15



--------------------------------------------------------------------------------

  (B) deliver to the Facility Agent, within three Business Days of the
annotation set out in paragraph (i) above, an excerpt of the Company’s
shareholders’ evidencing such annotations: and

 

  (ii) in relation to the period after the Re-registration Effective Date:

 

  (A) execute an acknowledgment deed confirming that the Pledge is created also
in favour of the New Secured Creditor and file it with the relevant Companies’
Register;

 

  (B) procure that the Company annotates the Assignment in its quotaholders’
book promptly after the perfection of the formality set forth in paragraph (A)
above; and

 

  (C) deliver to the Facility Agent a notarised copy of the pages of the
quotaholders’ book of the Company evidencing such annotation within three
Business Days from the execution of the formalities set out in paragraph (B)
above.

 

(d) All Taxes, reasonable costs, expenses, disbursements and charges in relation
to the Assignment, including, without limitation, legal and notarial fees and
registration or other Taxes that may become due in case of use, shall be borne
by the Pledgor.

 

11.6 Letter

 

The Pledgor shall procure that simultaneously with the execution of this Deed
the Company delivers to the Facility Agent a letter in the form of Schedule 3.

 

11.7 Liability of the Facility Agent and the Secured Creditors

 

Neither the Secured Creditors nor the Facility Agent shall be liable, except due
to its gross negligence or wilful misconduct, for damages caused to the Company
or the Pledgor when exercising or failing to exercise the rights, actions or
remedies to which they are entitled under this Deed.

 

11.8 Taxes and expenses

 

(a) All Taxes, expenses, disbursements and charges in relation to the execution
and perfection of this Deed, including, without limitation, legal and notarial
fees and registration or other Taxes that may become due in case of use, shall
be borne by the Pledgor.

 

(b) The Pledgor shall, upon demand, indemnify the Facility Agent and the Secured
Creditors against any stamp duties, registration or other Taxes and costs and
expenses (including legal and notarial fees) incurred by them in connection
with:

 

  (i) the creation, preservation or enforcement of the Pledge; and

 

  (ii) any failure by the Pledgor to comply with its obligations under or in
connection with this Deed.

 

16



--------------------------------------------------------------------------------

12. GOVERNING LAW AND JURISDICTION

 

12.1 Governing law

 

This Deed is governed by Italian law.

 

12.2 Jurisdiction

 

(a) The courts of Milan have exclusive jurisdiction to settle any dispute in
connection with this Deed.

 

(b) This Clause is for the benefit of the Secured Creditors. To the extent
allowed by law, the Secured Creditors may take proceedings against the Pledgor
in any other court.

 

17



--------------------------------------------------------------------------------

SCHEDULE 1

 

DESCRIPTION OF THE FACILITY

 

Amount:    Euro 25,000,000. Borrower:    EnerSys Holdings (Luxembourg) S.à r.l.
Availability:    the period from and including the date of the Facility
Agreement to and including 24 June 2005. Interest Rate:    EURIBOR increased by
the applicable Margin (equal Margin (equal to one point one five per cent. (1.15
per cent.) per annum. Repayment:    accordingly to the following amortisation
schedule:

 

Column (1)

Repayment Date

--------------------------------------------------------------------------------

   Column (2)
Repayment Instalment
(euro)


--------------------------------------------------------------------------------

31st March, 2007

   1,000,000

30th June, 2007

   1,000,000

30th September, 2007

   1,000,000

31st December, 2007

   1,000,000

31st March, 2008

   1,250,000

30th June, 2008

   1,250,000

30th September, 2008

   1,250,000

31st December, 2008

   1,250,000

31st March, 2009

   1,500,000

30th June, 2009

   1,500,000

30th September, 2009

   1,500,000

31st December, 2009

   1,500,000

31st March, 2010

   1,750,000

30th June, 2010

   1,750,000

30th September, 2010

   1,750,000

31st December, 2010

   1,750,000

31st March, 2011

   1,500,000

30th June, 2011

   1,500,000     

--------------------------------------------------------------------------------

Total Repayments

   25,000,000     

--------------------------------------------------------------------------------

 

18



--------------------------------------------------------------------------------

SCHEDULE 2

 

FORM OF ENDORSEMENT AND ANNOTATION

 

PART 1

 

FORM OF ENDORSEMENT OF THE SHARE CERTIFICATES

 

Ai sensi del contratto di pegno stipulato in data 15 giugno 2005 le azioni
rappresentate dal presente certificato azionario del complessivo valore nominale
di euro 1 (uno) ciascuna sono costituite in pegno di primo grado in favore di
Banca Intesa S.p.A., di nazionalità italiana, con sede in Milano, Piazza Paolo
Ferrari, 10; e SanPaolo IMI S.p.A., di nazionalità italiana, con sede in Torino,
Piazza San Carlo, 156; (collettivamente, i Creditori Garantiti) a garanzia delle
obbligazioni di EnerSys Holdings (Luxembourg) S.à r.l. ai sensi del contratto di
finanziamento stipulato, inter alios, tra Banca Intesa S.p.A. e SanPaolo IMI
S.p.A., in qualità di Mandated Lead Arrangers e Original Lenders, SanPaolo IMI
S.p.A. in qualità di Facility Agent e EnerSys Holdings (Luxembourg) S.à r.l. in
data 15 giugno 2005 per un importo complessivo massimo pari a euro 25.000.000. I
diritti di voto e degli altri diritti amministrativi inerenti alle azioni
costituite in pegno e il diritto a percepire i dividendi relativi alle medesime
azioni sono regolati dall’Articolo 5 (Voting rights; Dividends) del menzionato
contratto di pegno. Si dà infine atto che EnerSys S.p.A. ha preso atto delle
disposizioni del suddetto contratto di pegno, copia del quale è depositata agli
atti della medesima società.

 

19



--------------------------------------------------------------------------------

PART 2

 

FORM OF ANNOTATION IN THE SHAREHOLDERS’ BOOK OF ENERSYS S.p.A.

 

Si dà atto che, ai sensi del contratto di pegno stipulato in data 15 giugno
2005, EnerSys Holdings (Luxembourg) S.à r.l., titolare di n. 2.000.000 azioni di
valore nominale euro 1 (uno) cadauna, rappresentanti il 100% del capitale
sociale di EnerSys S.p.A. e rappresentate [dal certificato azionario]/[dai
certificati azionari] n. [            ], ha costituito in pegno di primo grado
tali azioni in favore di Banca Intesa S.p.A., di nazionalità italiana, con sede
in Milano, Piazza Paolo Ferrari, 10; e SanPaolo IMI S.p.A., di nazionalità
italiana, con sede in Torino, Piazza San Carlo, 156 (collettivamente, i
Creditori Garantiti).

 

Tali azioni sono costituite in pegno di primo grado a garanzia delle
obbligazioni di EnerSys Holdings (Luxembourg) S.à r.l., ai sensi del contratto
di finanziamento stipulato, inter alios, tra Banca Intesa S.p.A. e SanPaolo IMI
S.p.A., in qualità di Mandated Lead Arrangers e Original Lenders, SanPaolo IMI
S.p.A. in qualità di Facility Agent e EnerSys Holdings (Luxembourg) S.à r.l. in
data 15 giugno 2005 per un importo complessivo massimo pari a euro 25.000.000. I
diritti di voto e degli altri diritti amministrativi inerenti alle azioni
costituite in pegno e il diritto a percepire i dividendi relativi alle medesime
azioni sono regolati dall’Articolo 5 (Voting rights; Dividends) del menzionato
contratto di pegno, copia del quale è depositata agli atti della società.

 

20



--------------------------------------------------------------------------------

PART 3

 

FORM OF ANNOTATION OF THE PLEDGE ON THE NEWLY ISSUED SHARES

 

Si annota che, ai sensi del contratto di pegno stipulato in data 15 giugno 2005,
le n. [            ] azioni rappresentate dal presente certificato azionario del
complessivo valore nominale di [            ] sono costituite in pegno di primo
grado in favore di Banca Intesa S.p.A., di nazionalità italiana, con sede in
Milano, Piazza Paolo Ferrari, 10; e SanPaolo IMI S.p.A., di nazionalità
italiana, con sede in Torino, Piazza San Carlo, 156; a garanzia delle
obbligazioni di EnerSys Holdings (Luxembourg) S.à r.l., ai sensi del contratto
di finanziamento stipulato, inter alios, tra Banca Intesa S.p.A. e SanPaolo IMI
S.p.A., in qualità di Mandated Lead Arrangers e Original Lenders, SanPaolo IMI
S.p.A. in qualità di Facility Agent e EnerSys Holdings (Luxembourg) S.à r.l. in
data 15 giugno 2005 per un importo complessivo massimo pari a euro 25.000.000. I
diritti di voto e degli altri diritti amministrativi inerenti alle azioni
costituite in pegno e il diritto a percepire i dividendi relativi alle medesime
azioni sono regolati dall’Articolo 5 (Voting rights; Dividends) del menzionato
contratto di pegno.

 

21



--------------------------------------------------------------------------------

PART 4

 

FORM OF ANNOTATION IN THE SHAREHOLDERS’ / QUOTAHOLDERS’ BOOK OF

THE COMPANY (CAPITAL INCREASES)

 

Si dà atto che in data [•], [            ] con sede in [            ] ha
sottoscritto [n. [            ] azioni di nuova emissione rappresentate dai
certificati azionari n. [            ]] / [un incremento della quota per un
importo pari a Euro [•] ad incremento della quota precedentemente posseduta pari
a Euro [•] già sottoposta a pegno]. Ai sensi del contratto di pegno stipulato in
data 15 giugno 2005 [tali azioni sono costituite] / [tale incremento di quota è
costituito] in pegno di primo grado in favore di Banca Intesa S.p.A., di
nazionalità italiana, con sede in Milano, Piazza Paolo Ferrari, 10; e SanPaolo
IMI S.p.A., di nazionalità italiana, con sede in Torino, Piazza San Carlo, 156 a
garanzia delle obbligazioni di EnerSys Holdings (Luxembourg) S.à r.l., ai sensi
del contratto di finanziamento stipulato, inter alios, tra Banca Intesa S.p.A. e
SanPaolo IMI S.p.A., in qualità di Mandated Lead Arrangers e Original Lenders,
SanPaolo IMI S.p.A. in qualità di Facility Agent e EnerSys Holdings (Luxembourg)
S.à r.l. in data 15 giugno 2005 per un importo complessivo massimo pari a euro
25.000.000. I diritti di voto e degli altri diritti amministrativi inerenti
[alle azioni costituite] / [alla partecipazione costituita] in pegno e il
diritto a percepire i dividendi relativi [alle medesime azioni] / [alla medesima
partecipazione] sono regolati dall’Articolo 5 (Voting rights; Dividends) del
menzionato contratto di pegno, copia del quale è depositata presso gli atti
della società.

 

22



--------------------------------------------------------------------------------

SCHEDULE 3

 

FORM OF LETTER FROM THE COMPANY

 

To: SanPaolo IMI S.p.A.

(as Facility Agent as defined in the

Deed of Pledge defined below)

 

Milan, [•] 2005

 

Facility Agreement dated 15 June 2005

 

We refer to the deed of pledge (the Deed of Pledge) made on 15 June 2005,
between EnerSys Holdings (Luxembourg) S.à r.l. (the Pledgor) and the Secured
Creditors (as defined therein), pursuant to which the Pledgor granted to the
Secured Creditors a first ranking pledge on no. 2,000,000 ordinary shares of
EnerSys S.p.A. (the Company), par value euro 1 each, representing 100 per cent.
of the share capital of the Company, and, in case of conversion (trasformazione)
of the Company into a società a responsabilità limitata (limited liability
company), on the participation in the share capital of the Company attributed to
the Pledgor in exchange for or in relation to the Shares and representing the
entire share capital of the Company.

 

We have been provided with a copy of the Deed of Pledge.

 

By this letter we acknowledge the pledge created by the Deed of Pledge and all
terms and conditions set forth therein, and in particular, without limitation,
we:

 

(a) acknowledge the undertakings of the Pledgor thereunder and agree not to take
any action which may prejudice or prevent their performance;

 

(b) acknowledge the provisions of clause 5.3 (Occurrence of a Material Event of
Default) of the Deed of Pledge and therefore, following receipt of a notice by
the Facility Agent that a Material Event of Default (as defined in the Deed of
Pledge) has occurred (and until receipt of a notice by the Facility Agent that
the Material Event of Default is no longer outstanding or has been waived), we
will consider the Secured Creditors as validly entitled:

 

  (i) to exercise the voting rights pertaining to the pledged shares or quota,
and

 

  (ii) to receive the Dividends;

 

(c) confirm that, as of the date hereof, the Representations relating to the
Company or to the Shares are true and correct in all respect; and

 

(d) agree that the Secured Creditors (including the Facility Agent acting in its
capacity as such) shall not be liable, except to the extent arising directly
from their own respective gross negligence or wilful misconduct, for damages
caused to the Company when exercising or failing to exercise the rights, actions
or remedies to which they are entitled under the Deed of Pledge.

 

ENERSYS S.p.A.

 

--------------------------------------------------------------------------------

 

 

 

23



--------------------------------------------------------------------------------

SIGNATORIES

 

The Pledgor

ENERSYS HOLDINGS (LUXEMBOURG) S.à r.l.

/s/ Sergio Anania, by Proxy

--------------------------------------------------------------------------------

The Mandated Lead Arrangers

BANCA INTESA S.p.A.

/s/ Massimo Locati

--------------------------------------------------------------------------------

SANPAOLO IMI S.p.A.

/s/ Massimo Locati

--------------------------------------------------------------------------------

The Facility Agent

SANPAOLO IMI S.p.A.

/s/ Massimo Locati

--------------------------------------------------------------------------------

The Original Lenders

BANCA INTESA S.p.A.

/s/ Massimo Locati

--------------------------------------------------------------------------------

SANPAOLO IMI S.p.A.

/s/ Massimo Locati

--------------------------------------------------------------------------------

 

24



--------------------------------------------------------------------------------

I, Paul Bettingen, a notary of Etude Notaire Paul Bettingen, 71, rue du Golf,
Senningerberg, Luxembourg, certify that this contract was signed before me on 15
June 2005 in Luxembourg by:

 

Sergio Anania

Massimo Locati

 

as set forth in the list of signatories contained in the contract and whose
identities and signatures I have verified.

 

LUXEMBOURG, 15 June 2005

/s/ Paul Bettingen, Notary

--------------------------------------------------------------------------------

 

25